Case: 15-40552      Document: 00513574294         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40552
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           June 30, 2016
                                                                            Lyle W. Cayce
JAMES DINKINS,                                                                   Clerk


                                                 Petitioner-Appellant

v.

CHARLES A. DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-339


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       James Dinkins was convicted in the District of Maryland in 2009 of
conspiracy to distribute narcotics under 21 U.S.C. § 846; murder with intent to
prevent attendance and testimony in an official proceeding and prevent
communication of information about a federal offense to law enforcement
under 18 U.S.C. §§ 1512(a)(1)(A) and (C); use of a firearm to further a drug-
trafficking crime under 18 U.S.C. § 924(c)(1)(A)(iii); and willfully causing the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40552    Document: 00513574294     Page: 2   Date Filed: 06/30/2016


                                 No. 15-40552

death of a person through use of a firearm in furtherance of a drug-trafficking
crime under § 924(j). He sought 28 U.S.C. § 2255 relief in 2013, but was
denied.   He instituted this case under 28 U.S.C. § 2241 to challenge his
convictions and sentences.
      In his current appeal, Dinkins asserts that two cases—Arthur Anderson
LLP v. United States, 544 U.S. 696 (2005), and Fowler v. United States, 563
U.S. 668 (2011)—establish that the conduct for which he was convicted was
not criminal. Those decisions predated his § 2255 motion and therefore may
not be urged in a § 2241 challenge in connection with the § 2255(e) savings
clause, which requires, among other things, that the petitioner’s claim was
foreclosed by circuit law when it should have been raised in the petitioner’s
trial, appeal, or first § 2255 motion. See Garland v. Roy, 615 F.3d 391, 394 (5th
Cir. 2010). And to the extent that Dinkins may be understood to persist in a
claim of factual, rather than legal, innocence, he fails to show that factual
innocence creates an exception to the requirements for challenging a conviction
and sentence in a § 2241 petition. See § 2255(e); Garland, 615 F.3d at 394.
      The district court did not error by concluding that § 2241 relief was
unavailable to Dinkins, see Jeffers v. Chandler, 253 F.3d 827, 831 (5th Cir.
2001), and dismissing his § 2241 petition.
      AFFIRMED.




                                       2